department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l january -------------- conex-135858-17 cc ita number release date uil no ---------------- --------------------------- ------------------------- dear i am responding to your letter to president trump dated date about like-kind_exchanges of real_property under sec_1031 of the internal_revenue_code code your letter indicates that you intend to exchange your property for newly constructed real_property but your builder is requiring a construction loan for the construction of the new property in general a taxpayer must recognize gain_or_loss when he or she sells or disposes of property the gain is equal to the excess of the amount_realized on the sale_or_other_disposition of the property over the taxpayer’s adjusted_basis in the property typically a taxpayer’s amount_realized is equal to the amount of cash the taxpayer receives on the sale_or_other_disposition including cash that is paid_by the buyer and used to pay off any outstanding indebtedness on the property if the taxpayer receives property other than cash the taxpayer’s amount_realized includes the fair_market_value of the property the taxpayer receives the law allows taxpayers to engage in like-kind_exchanges and defer the recognition of gain on their disposition of property under sec_1031 of the code no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment_property received by the taxpayer in the exchange replacement_property is treated as property that is not like-kind_property if the property is received after the earlier of i days after the date the taxpayer transfers the property relinquished in the exchange relinquished_property or ii the due_date determined with regard to extension for the taxpayer’s tax_return for the taxable_year in which the transfer of the relinquished_property occurs conex-135858-17 because sec_1031 of the code applies only to exchanges of property a taxpayer does not meet the requirements of sec_1031 if he or she sells property takes control of the proceeds from the sale and then uses those proceeds to invest in new property to facilitate their exchanges the income_tax regulations under sec_1031 provide safe harbors for taxpayers the use of which results in a determination that a taxpayer is not in receipt of the sales proceeds for purposes of sec_1031 for example taxpayers may use a qualified_intermediary or qi to facilitate their exchanges when a taxpayer uses a qi generally he or she will transfer the relinquished_property to the qi who will sell the property to a buyer the qi will then take the proceeds of the sale of the relinquished_property purchase the replacement_property and transfer the replacement_property to the taxpayer in addition the qi may use the proceeds from the sale of the relinquished_property to fund the construction of the replacement_property if the taxpayer receives the replacement_property within the period prescribed and meets the other requirements of sec_1031 of the code the law considers the taxpayer to have engaged in a like-kind_exchange of property with the qi and he or she will not recognize gain_or_loss on the exchange while your letter mentions construction loans neither sec_1031 of the code nor the income_tax regulations under sec_1031 require taxpayers to obtain a construction loan for the construction of replacement_property i hope this information is helpful please call ------------------ if you have other concerns or questions --------------------- --------------------- or me at - sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
